DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-15 and 20 in the reply filed on 12/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (WO 2018/182029) with evidence from DyeBrite Brochure.  US20200009837 is the National Stage Application of the WIPO document and is used as a translation.  See MPEP 1893.01(d)
Yoshida discloses a glass laminate with a thermoplastic resin film.  Concerning claim 1, Yoshida discloses the glass laminate comprises a first and second glass sheet with an interlayer disposed directly therebetween, wherein the interlayer comprises one or more dyes, wherein as evidenced by the DyeBrite Brochure, these dyes would absorb in different wavelengths of the visible wavelength spectrum (abstract; para. 0069-0086).  Examiner notes that since the claim is directed to a substrate, the image source is not given patentable weight or given that the interlayer contains dyes that absorb in different wavelengths, the interlayer is “configured” to receive and absorb the light as claimed.  Regarding claim 10, the interlayer can comprise two or more dyes or pigments, wherein each dye or pigment absorbs at different wavelengths and intensities (para. 0076 and DyeBrite Brochure).  Regarding claims 11 and 12, Yoshida discloses can have a rectangular or wedge-shaped profile (para. 0149).  As such, the disclosure of a rectangular profile means a single thickness or would different thickness values at each end, wherein one end would be thicker than the other, and as such, meets the limitations as claimed.  Regarding claim 20, the above laminate is used as a windshield, wherein one glass sheet would form the outer sheet and the other would be the inner sheet, resulting in the interlayer being “configured to receive light output from an image source” by having the dyes within the interlayer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2018/182029) with evidence from DyeBrite Brochure.  US20200009837 is the National Stage Application of the WIPO document and is used as a translation.  See MPEP 1893.01(d).
Yoshida discloses the above, including different colored dyes which as evidenced by the DyeBrite Brochure have different absorbance values and intensities.  As such, to have the desired color and absorbance, one of ordinary skill in the art would have been motivated to include the claimed dyes that have the claimed transmittance, in order to function correctly.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2018/182029) with evidence from DyeBrite Brochure in view of Tanaka et al. (US 20170235030).  US20200009837 is the National Stage Application of the WIPO document and is used as a translation.  See MPEP 1893.01(d).
The prior art discloses the above, including Yoshida disclosing the laminate for use in a heads up display (para. 0158).  However, the prior art is silent to the specifics of the heads up display.
Tanaka discloses a heads up display system that includes a glass laminate forming the windshield, wherein the interlayer is colored and such laminates have a system that exhibits vehicle information and has a reflecting mirror and an image source to project such information (para. 0002-0004 and 0040).  As such, it would have been obvious to one of ordinary skill in the art to include a mirror and image source to project vehicle data such as speed and distance, in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller et al. (US 20150352814).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783